Per Curiam:
This case was brought here by writ of error returnable to the 20th day 'of March, 1908, from the Circuit Court of Hillsborough County. Upon taking the same up for final adjudication the court finds that no .properly certified transcript of the record has ever been *307filed here in compliance with the rules. The certificate of the Circuit Court Clerk appended to wh'at purports to be a transcript asserts simply that it “contains a correct transcript of the record” * * * and that it contains “a true and correct recital of all such papers and proceedings in said cause” &c. The certificate fails to state that it contains a correct transcript of the record of the judgment; and fails to state that it contains a true and correct copy of all such papers'-and proceedings &c. and is therefore fatally deficient as an Authoritative certification to this court of the transcript of the record of the court below, and the said cause must, therefore be, and is hereby, dismissed at the cost of the plaintiff in error. Atkins v. Morgan, 50 Fla. 173, 39 South. Rep. 534; First Nat. Bank of Pensacola v. Oxford Lake Line, 45 Fla. 275, 34 South. Rep. 893; Burnham v. Driggers, 44 Fla. 168, 32 South. Rep. 796; Porter v. Ewing, 51 Fla. 265, 39 South. Rep. 993.